Citation Nr: 0917649	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-30 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left leg 
disability.

4.  Entitlement to service connection for a lung disorder.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to August 
1946 and from August 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In October 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The Veteran testified that he incurred nerve damage of the 
left leg as a result of surgery performed at a VA hospital.  
The issue of entitlement to compensation for a left leg 
condition under 38 U.S.C.A. § 1151 is referred to the RO for 
appropriate action.

The Board previously remanded this matter in November 2008.  

The issues of entitlement to service connection for bilateral 
hearing loss and bilateral tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  In March 2009, the Veteran notified the Board that he 
wished to withdraw his appeal for service connection for a 
lung condition.  

2.  A left leg disability is not related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, on 
the issue of entitlement to service connection for a lung 
condition, by the appellant have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  A left leg disability was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a June 2004 letter, the RO notified the Veteran of the 
information and evidence required to substantiate his claims.  
The June 2004 letter advised the Veteran what evidence VA was 
responsible for obtaining and what evidence VA would attempt 
to obtain on his behalf.  This notice was provided prior to 
the rating decision on appeal. 

The February 2009 Supplemental Statement of the Case (SSOC) 
informed the veteran of the evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.

The Board finds that the duty to notify has been satisfied 
with respect to the claim being decided.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of the claim being decided.  The 
service treatment records and relevant post-service medical 
records identified by the Veteran were obtained and 
associated with the claims file.   

It is noted that the RO did not provide a VA examination for 
the claim of entitlement to service connection for a left leg 
disability.  Per recent precedent, such a medical examination 
is not required in order to make a final adjudication.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that, in disability compensation (service connection) claims, 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. In this case, a VA examination is not required because 
there is no evidence that a left leg injury occurred in 
service or may otherwise be associated with service.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran.  

II.  Analysis 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
listed at 38 C.F.R. 
§ 3.309, if it is shown that the veteran served continuously 
for 90 days or more during a period of war or during 
peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had periods of active duty service from January 
1945 to August 1946 and from August 1951 to June 1953.  No 
complaints of or diagnoses of a left leg condition were noted 
during either period of active service.  Normal clinical 
evaluation of the lower extremities was noted upon separation 
in August 1946.  The June 1953 separation examination also 
noted normal clinical evaluation of the lower extremities.  

At the hearing in October 2008, the Veteran testified that 
his left leg problems began after he had surgery at the VAMC 
Fayetteville in 1949.   Records dated in September 1949 show 
that the Veteran presented to the VAMC Fayetteville with 
hematuria.  The Veteran was diagnosed with stricture of the 
left ureter, hematuria and hydronephrosis and underwent a 
plastic operation on the kidney pelvis and ureter.  

The Board finds that service connection for a left leg 
condition is not warranted.  The evidence does not show that 
the Veteran incurred a left leg disability during a period of 
active duty service.  The Veteran has not alleged that a left 
leg injury occurred during active service.  He has indicated 
that he sustained nerve damage of his left leg as a result of 
surgery at the VAMC Fayetteville in 1949.  To the extent that 
the Veteran asserts that a left leg injury was caused by 
surgery at a VA hospital, the Veteran states a claim for 
compensation under 38 U.S.C.A. § 1151.
 Based on the foregoing, the Board concludes that there is a 
preponderance of the evidence against the Veteran's claim for 
service connection for a left leg condition.  As the evidence 
is not in relative equipoise, the Veteran may not be afforded 
the benefit of the doubt.  § 5107.   

ORDER

The claim of entitlement to service connection for a lung 
condition is dismissed.

Service connection for a left leg condition is denied.  

REMAND

The Veteran claims service connection for bilateral hearing 
loss and tinnitus secondary to noise exposure from artillery 
fire.  

The Veteran had a VA audiological examination in January 
2006.  The examiner's opinion was based upon a review of 
service treatment records from the Veteran's first period of 
active duty service.  Service treatment records from the 
second period of active duty service have since been obtained 
and associated with the claims file. 

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

On remand, the RO/AMC should obtain an addendum from the VA 
audiologist who performed the January 2006 VA examination.  
The examiner should review all of the Veteran's service 
treatment records and provide an opinion regarding whether 
any currently diagnosed hearing loss is related to noise 
exposure during service. 
 

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum from the VA 
audiologist who provided the January 2006 
opinion.  The examiner should review the 
claims file, including service treatment 
records from both periods of active 
service.  The addendum opinion should 
indicate that the examiner reviewed the 
claims file.  If the examiner determines 
that a new examination is necessary to 
provide an opinion, then such an 
examination should be scheduled.    

2.  Upon completion of a review of the 
examination report and claims file, or 
completion of a new examination if deemed 
necessary, the examiner should indicate 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
bilateral hearing loss and tinnitus are 
related to noise exposure during service.  
The examiner should provide a rationale, 
with references to the record, for the 
opinion.  

3.  Thereafter, the RO should then 
readjudicate the claims on appeal based on 
all of the evidence of record.  If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


